Citation Nr: 1438011	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-18 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, including secondary to a service-connected left shoulder disability.

2. Entitlement to a higher initial evaluation than 10 percent for left shoulder clavicle fracture (dominant hand), status post repair, with residual scar.

3. Entitlement to a higher initial evaluation than 10 percent for a right ankle sprain, postoperative.

4. Entitlement to an initial compensable evaluation for bilateral ingrown toenails.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to June 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in October 2013. 

To the extent that the Board has revised the claim for service connection for a right shoulder disorder to reflect a secondary theory of entitlement, as due to an already service-connected left shoulder disorder, this theory has been addressed by the RO and is now merely incorporated into the issue statement. Moreover, service connection was granted during pendency of the appeal for left great ingrown toenail, with a noncompensable evaluation. Whereas service connection was already granted for a right great ingrown toenail, the RO recharacterized the issue on appeal as one for entitlement to an initial compensable evaluation for bilateral ingrown toenails. 

The Virtual VA paperless claims processing system contains the Board hearing transcript, as well as VA medical records that were duly considered in the most recent October 2012 Supplemental Statement of the Case (SSOC). The remaining documents contained therein are duplicative of that already in the claims folder.  The Veterans Benefits Management System (VBMS) does not contain relevant documentation.

The issues of service connection for a right shoulder disorder, and an increased evaluation for a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has right ankle range of motion of no worse than dorsiflexion to 10 degrees, and plantar flexion to 25 degrees, without further diminution due to pain, weakness, or other functional loss; any associated scar is not unstable, painful, or in excess of 144 square inches.  

2. The bilateral ingrown toenail disability has involved at most one percent of the total skin surface affected by dermatological symptoms (zero percent of exposed skin surface), without recent treatment modalities, and without attendant disability involving the remainder of the feet.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial evaluation higher than 10 percent for a right ankle sprain, postoperative. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5271 (2014).
 
2. The criteria are not met for an initial compensable evaluation for bilateral ingrown toenails. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2014).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  In regard to the claims on appeal being decided, the requirement of VCAA notice does not apply.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement (NOD) with the RO's decision as to the assigned disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). The Veteran has not alleged prejudice; the duty to notify is thus met.

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records, and has provided adequate VA examinations. There were 2009, 2010 and 2012 examinations addressing the nature and extent of qualifying disability sufficiently in accordance with the terms of applicable rating criteria and upon examination of the Veteran. Accordingly, these examinations are adequate.  See 38 C.F.R. § 4.1.  As indicated, the Veteran testified at a Travel Board hearing.  There is no indication of any further available evidence or information which has not yet already been obtained.  Thus, the record as it stands includes sufficient competent evidence to decide the claims. 

AVLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the Board hearing, the undersigned noted the issue on appeal an elicited testimony regarding the nature and severity of the Veteran's right ankle sprain and bilateral toe condition. Therefore, the duties were met. See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted. Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In sum, the record reflects that the facts pertinent to the claims being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. 

Increased Rating for Right Ankle Sprain

Since the effective date of service connection, the Veteran has been in receipt of a 10 percent rating for service-connected right ankle sprain, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of the ankle.  That evaluation contemplates moderate limitation of motion; a maximum 20 percent rating is assigned for marked limitation of motion.

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Preliminarily, the Board notes that the Veteran is in receipt of a 100 percent evaluation for this disability from August 6, 2010 through October 31, 2010.  As no higher evaluation can be awarded for this time period, it is not considered herein, to include the Veteran's right ankle surgery.

In a September 2009 VA examination report, the Veteran reported that his ankle had constant throbbing pain every day and usually laterally, never sharp, with occasional swelling, occasional wearing a brace that helped. He had had no surgeries and used no medications except for occasional Aleve which helped. There was no additional limitation with flare-ups. The condition interfered with daily activities specifically with walking 30 to 45 minutes and standing for 15 to 20 minutes. On objective examination, there were no deformities, pains on palpation, or swelling. Dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees, both with pains medially. Active range of motion did not produce weakness, fatigue or incordination. There was no additional loss on repetition of range of motion. An x-ray showed no fractures, dislocations, bony erosions, or periosteal reactions. Joint spaces were maintained. There were no calcaneal bone spurs. The x-ray impression was negative. The diagnosis was right ankle sprains, recurrent, chronic throbs. 

At a December 2009 VA podiatry consult, the Veteran complained of pain to the lateral aspect of the right ankle, and history of chronic ankle sprains, as well as tenderness along the peroneal tendon as it wrapped around the lateral malleolus, with pain, over the previous two to three years. Right ankle range of motion was within normal limits, with slight tenderness to manual movement and stress eversion of the right ankle. Later that month the Veteran described tenderness with pressure and palpation along the peroneal tendon of the right ankle, and negative subluxation of the peroneal tendon. 

At a March 2010 VA examination, the diagnosis was right ankle sprain. The symptoms had gotten worse since onset of the condition, and consisted of pain, instability, and giving way. There was no use of ambulatory aids or prosthesis, no history of hospitalizations or surgery, to include any prosthetic implants, and no episodes of dislocation, or recurrent subluxation of the ankle joint. There was no inflammatory arthritis or history of neoplasms. Range of motion of the right ankle joint was to 20 degrees dorsiflexion, and plantar flexion was to 30 degrees. The right ankle was demonstrative of pain and painful motion, but not fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, heat, abnormal movement, or guarding of movement. There was no further motion lost on repetitive movement. Gait was normal and there was no sign of abnormal weightbearing on the right or left foot, as well as no callosities, breakdown, or unusual shoe wear pattern. A right ankle x-ray was normal. 

At a July 2012 VA examination, the diagnosis was right ankle sprain/tear of peroneal brevis tendon/tenosynovitis/status post surgery. The Veteran described pain in the right ankle on average daily and constant, sharp pain, averaging 7/10, going higher if standing or walking 5 to 15 minutes. He had a severe limp favoring the right ankle. There were no assistive devices used. No other surgeries had been performed. The pain was about the same since the ankle surgery.  Right ankle dorsiflexion was 0 to 10 degrees, and plantar flexion was 0 to 25 degrees. The functional impairment of the ankle was less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weightbearing. The range of motion measurements were the same with repetitive use testing. There was localized tenderness on palpation of the joints and/or soft tissue of either ankle. Muscle strength testing was 3/5 for right ankle plantar flexion and dorsiflexion. The right ankle anterior drawer test and talar tilt tests were normal, in that there was no laxity when compared with the opposite side. There was no ankyloses of the ankle, subtalar and/or tarsal joint. The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous (os calcis) or talus (astragalus), or a talectomy (astragalectomy). The Veteran had undergone a total ankle joint replacement, with residual pain. There had not been arthroscopic or other ankle surgery. There was a post-surgical scar, but no painful and/or unstable, nor of total area greater than 389 sq. cm (6 sq. inches). The Veteran did not use any assistive devices. An x-ray of the right ankle was completed and did not show degenerative or traumatic arthritis, ankyloses, or other condition, and the right ankle was normal in appearance. There were no other significant diagnostic test findings and/or results. The right ankle condition impacted the Veteran's ability to work as to performing manual work, but not sedentary work. 

The Board finds that an increased evaluation is not warranted.  Based on limitation of motion, under the existing rating criteria, the Veteran has not demonstrated "marked" limitation that would correspond to a higher 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271. The most pronounced range of motion findings, from the July 2012 VA examination, indicate right ankle dorsiflexion to 10 degrees, and plantar flexion to 25 degrees. There was no further diminution on repetitive use due to pain, weakness, instability, or other functional loss. See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59. With regard to both measured planes of motion therefore, the Veteran retained at least half of full range of motion.  Considering other functional loss likewise does not provide for an increase:  although the Veteran reported pain, instability, and give-way, there was no fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, heat or guarding of movement.  There was some reduced strength shown, but objective testing showed no instability.  Overall, the Board finds that the Veteran's functional loss is properly reflected in a 10 percent evaluation.  

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But the evidence of record indicates that there is no ankyloses of the ankle or subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy, or impairment of the fibula or tibia with ankle disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-74.  Accordingly, an increased evaluation under alternative diagnostic codes is not warranted.  

Finally, a zero percent rating for a related scar was granted during the period on appeal.  The 2009 VA examination did not note a scar.  The 2010 VA examination found there was no scar.  Finally, the 2012 VA examination noted a scar that was not painful, unstable, and was less than 39 square inches.  Accordingly, no increase in the scar evaluation is warranted, as such would require it to be painful or unstable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  Additionally, the scar is on the ankle so is not of the head, face or neck, is not deep and nonlinear, and is not greater than 144 square inches.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7802.  Accordingly, no scar diagnostic code provides for a compensable evaluation at any time during the period on appeal.

Increased Rating for Bilateral Ingrown Toenails

The Veteran's bilateral ingrown great toenails with oncyhocryptosis have been rated under provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris).  Diagnostic Code 7813 in turn provides for evaluation in accord with disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 

Given that the initial conditions of upper body disfigurement or scars are not applicable, the rating provisions for dermatitis are applicable.  Where less than 5 percent of the entire body or exposed body areas are affected, and no more than topical therapy is required during the past 12-month period, a 0 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned. Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806.

At the September 2009 VA examination, the Veteran stated that the right great toenail grew abnormally at basically the tip of the toenail. The right great toe had been numb at the tip for a few months. He stated that the toenail "digs in on both sides." There was no pus, drainage, pain or swelling. There were no other residuals. Objectively, there was a partially non-growing right great toenail at the tip. He had onychocryptosis of the right great toenail. There were no signs of drainage, pus, redness or infection.  The diagnosis was an ingrown right great toenail with onychocryptosis on the right great toenail.  

At a December 2009 VA podiatry consult, the diagnosis was ingrown medial/lateral nail borders along the hallux right foot. There was tenderness to palpation overlying the nail borders. There were negative signs of any infection. There was mycotic debris noted on the hallux nail plate of the right foot. 

At a March 2010 VA examination, the condition involving the bilateral toes was diagnosed as right toe onychocryptosis, and described as constant. There was no ongoing treatment, symptoms, or neoplasms. The Veteran did not have urticarial, primary cutaneous vasculitis, or erythema multiformes. Objectively, there was dermatophytosis of the right toe, with 0 percent affected of exposed area, and 1 percent affected of entire body. There was no evidence of scarring alopecia, alopecia areata, or hyperhidrosis. There was no identified effect of the condition on the Veteran's usual occupation and daily activities. 

At the July 2012 VA examination, the diagnosis was ingrown toenails with fungus. There was no history of benign or malignant skin neoplasms. There were no systemic manifestations due to any skin disease (such as fever, weight loss or hyporpoteinemia). The Veteran had not undergone treatment with oral or topical medications in the previous 12 months for any skin condition. Nor had there been any treatments or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders.  Nor had there been any debilitating episodes or non-debilitating episodes in the previous 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis. Physical exam revealed that the total body area affected by dermatitis was 0 percent (based on visible skin surface affected). There were no other pertinent physical findings, complications, signs or symptoms related to the diagnosed condition. There was no objective evidence of ingrown toenails upon the physical examination conducted at that time.

The Board finds that an initial compensable evaluation for disability of the bilateral toes is not warranted.  The evidence of record does not show that at least 5 percent of the entire body or the exposed areas are affected, or that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In this instance, and most likely owing in large part to the fact that it is a disability of the bilateral toes that is under consideration, at most 1 percent of the total skin surface (and zero percent of the entire body) has been affected by the service-connected disability under review.  Additionally, the Veteran has not undergone a treatment course of systemic therapy for ingrown toenails with dermatophytosis. Nor has there been any further associated functional impairment, including but not limited to associated disability affecting the bilateral feet. Therefore, an initial compensable rating for disability of the bilateral toes is not warranted at this time.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  But the evidence of record does not indicate any other diagnostic code is applicable; there is no psoriasis, exfoliative dermatitis, american leishmaniasis, old world leishmaniasis, discoid lupus, erythematosus or subacute cutaneous lupus erythematosus, tuberculosis luposa/lupus vulgaris, bullous disorders, benign or malignant skin neoplasms, other infections of the skin, cutaneous manifestations of collagen vascular disease not listed elsewhere, papulosquamous disorders not listed elsewhere, vitiligo, diseases of keratinization, urticaria, primary cutaneous vasculitis, erythema multiforme, acne, chloracne, scarring alopecia, alopecia areata, hyperhidrosis, or malignant melanoma.  See 38 C.F.R. § 4.118 , Diagnostic Codes 7807-7811, 7815-7833 (2007).  Accordingly, alternative diagnostic codes do not provide for an increased evaluation.  

Extraschedular Evaluations

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 211 (2008).

There is no basis to find that the Veteran's right ankle and bilateral toes disabilities and disability present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and the recurrence and overall severity of the bilateral ingrown toenails are very limited.  Additionally, the Veteran's symptoms of right ankle pain, instability, weakness, and other alleged functional loss are clearly contemplated by the applicable diagnostic codes.  Furthermore, the toenail condition's symptoms are contemplated by the various skin disorder diagnostic codes, to include difficulties with the skin and toenails of the bilateral affected toes.

The schedular rating criteria are not inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps is not warranted. In any event, however, the conditions have not caused the Veteran marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.  The Veteran is considered to have limitations upon capacity for jobs that would require extensive physical activity due to his right ankle sprain, but to wholly retain the capacity for sedentary employment. Moreover, the disorders have not necessitated frequent periods of hospitalization. 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected manifestations and/or symptomatology that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  In summary, in the absence of the evidence of the precipitating factors identified above, referral for extraschedular evaluation is not warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claims for increased evaluation under review are denied, as the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine is thus not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

A higher initial evaluation than 10 percent for a right ankle sprain, postoperative, is denied.

An initial compensable evaluation for bilateral ingrown toenails is denied.


REMAND

Regarding the right shoulder, remand is required to obtain VA records and an adequate examination. The Veteran by hearing testimony refers to scheduled right shoulder surgery at a VA medical facility, thereby warranting a request for corresponding treatment records.  See 38 C.F.R. § 3.159(c) (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).

Regarding the left shoulder, remand is required to obtain an updated examination.   The Veteran underwent required surgical resection of a portion of the left clavicle.  Accordingly, an opinion is required regarding the current state of the Veteran's service-connected disability.   See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where the record does not adequately reveal the current state of the disability, a VA examination must be conducted).

Accordingly, these claims are REMANDED for the following action:

1. Contact the Dallas VA Medical Center (VAMC) and request copies of all outpatient treatment records for the Veteran at that facility, and associate the records obtained with the paper or electronic claims folder.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected left shoulder disability and the etiology of his right shoulder disorder. The claims folder must be made available to the examiner for review, and the examination report should reflect that such review was completed. All indicated tests should be performed and the findings reported in detail.  An explanation for all opinions expressed must be provided.  The examiner must elicit a full history from the Veteran regarding his right shoulder prior to service, during service, and thereafter.

First, the VA examiner must determine the nature of any left shoulder disability to include testing for range of motion. The examiner should identify the presence of any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and/or weakness.  The degree of any additional loss in range of motion due to pain should be noted. All pertinent symptomatology and findings must be reported in detail. 

The examiner should also identify the presence of any impairment of the humerus to include: malunion of the humerus with moderate deformity; malunion of the humerus with moderate deformity; recurrent dislocation of the humerus at the scapuloheumeral joint with infrequent episodes and guarding of movements at shoulder level; recurrent dislocation of the humerus at the scapuloheumeral joint with frequent episodes and guarding of all arm movements associated; fibrous union of the humerus; nonunion of the humerus; or loss of the head of the humerus. 

The examiner should also identify the presence of any impairment clavicle or scapula that is determined to be secondary to the Veteran's service-connected shoulder disability, to include malunion of the clavicle or scapula; nonunion of the clavicle or scapula without loose movement; nonunion of the clavicle or scapula with loose movement; or dislocation of the clavicle or scapula. 
For purposes of this inquiry, the examiner should specifically state whether the Veteran's in-service partial surgical resection of the left clavicle has resulted in (or is substantially similar to) malunion or nonunion of the left clavicle and scapula, in accordance with the rating criteria specified under 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's right shoulder disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  The examiner must consider the STRs and the 2012 VA examination.  The examiner must also address the Veteran's lay statements that the shoulder did not start bothering him until 2008.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left shoulder disability caused or aggravated the right shoulder disorder.  

3. Then review the claims file. If the directive specified in this remand has not been implemented, appropriate corrective action should be undertaken before readjudication.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.               §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


